Citation Nr: 0029296	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  95-24 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
claim for entitlement to DIC benefits under the provisions of 
38 C.F.R. § 1151.  The Board remanded this case in April 
1998.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1989 as a result of Staph 
aureus sepsis from cellulitis involving his right elbow and 
forearm with contributing causes which included diabetes 
mellitus Type II, chronic steroid therapy and chronic 
obstructive lung disease with some restrictive component.

2.  There is no clinical evidence or medical opinion of a 
causal relationship between VA treatment and any of the 
conditions which caused or contributed to death.


CONCLUSION OF LAW

The cause of the veteran's death was not proximately due to 
VA hospitalization, medical or surgical treatment.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1995); VA 
O.G.C. PREC. 01-99 (February 16, 1999); Brown v. Gardner, 513 
U.S. 115 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that the veteran's death 
was caused or accelerated by treatment provided by VA 
hospital and staff.  According to her statements of record, 
she claims a doctor at the Shreveport VA Medical Center 
(VAMC) provided her husband inappropriate care and attention 
during an emergency room visit on April 28, 1989.  At that 
time, he had presented with a fractured right elbow which was 
swollen twice its size.  He was visibly gasping for air with 
a reported recent history of chest pain, high fever and 
coughing up blood.  She asserts that the VA doctor should 
have admitted him for hospitalization and administered 
intravenous antibiotics due to his known history of being a 
diabetic.  She claims that the VA doctor further ignored his 
prior medical history by prescribing him pain pills which 
were contraindicated by orders from his previous physicians 
due to his heart condition.  She further asserts that VA 
personnel failed to properly treat him upon inpatient 
admission beginning on April 29, 1989.  She recalled his 
treating physician's statement that the veteran should have 
been admitted the previous day.  She appears to assert that 
he died from a diabetic coma that could have been prevented 
by appropriate treatment.

The appellant's claim, which was initially adjudicated in 
February 1995, is governed by the provisions of 38 U.S.C.A. § 
1151 which were in effect prior to October 1, 1997.  VA 
O.G.C. PREC. 01-99 (February 16, 1999).  See generally Brown 
v. Gardner, 513 U.S. 115 (1994).  In pertinent part, those 
provisions provide that:

"Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical 
treatment, ... and not the result of such 
veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability ..., disability or death 
compensation... shall be awarded in the same 
manner as if such disability, aggravation, or 
death were service- connected."

The enabling regulation in effect in February 1995, 38 C.F.R. 
§ 3.358, provided, in pertinent part, that:

"Compensation is not payable for the necessary 
consequences of medical or surgical treatment 
or examination properly administered with the 
express or implied consent of the veteran ...  
'Necessary consequences' are those which are 
intended to result from, or where intended to 
result from, the examination or medical or 
surgical treatment administered.  Consequences 
otherwise certain or intended to result from a 
treatment will not be considered uncertain or 
unintended solely because it had not been 
determined at the time consent was given 
whether that treatment would in fact be 
administered."

38 C.F.R. § 3.358(c)(3) (1995).  To prevail, it is necessary 
to show that any additional disability, or aggravation of a 
disease or injury, was actually the result of VA treatment 
and not merely coincidental therewith.  38 C.F.R. § 3.358(c) 
(1995).  The Supreme Court of the United States interpreted 
the above- mentioned provisions as requiring proof of a 
causal connection between VA medical treatment and additional 
disability.  Gardner, 115 S.Ct. at 556 n3.

In pertinent part, the veteran's VA medical records reveal an 
inpatient admission in June 1985 for treatment of acute 
bronchitis.  His examining physician noted a past medical 
history that was significant for controlled hypertension, 
chronic obstructive pulmonary disease (COPD), coronary artery 
disease (CAD) status post myocardial infarction (MI) times 2 
and chronic prostatitis.  At this time, it was noted that he 
was on theophylline treatment for COPD.  He subsequently 
underwent brief hospitalizations for acute exacerbations of 
COPD in March, May, and July 1987.  He was again admitted for 
an acute exacerbation of COPD in August 1987 at which time he 
went into respiratory failure which required pulmonary 
resuscitation and intubation.  He was admitted in September 
1987 due to a mild exacerbation of COPD and ventricular 
arrhythmia, and was discharged despite recommendations that 
he undergo anti-arrhythmia therapy.  He was first diagnosed 
with new onset uncontrolled diabetes mellitus during a 
December 1988 inpatient admission for treatment of an abscess 
of the right thigh.  At that time, it was noted that chronic 
steroid therapy for severe COPD contributed markedly to his 
difficulty in controlling his blood sugars. 

On March 2, 1989, the veteran was admitted for 
hospitalization due to complaint of a progressive worsening 
of shortness of breath with subjective fever and chills by 
two days.  His past medical history was significant for COPD 
with a restrictive component, which was thought to be 
secondary to asbestos exposure while working as an industrial 
braker, and diabetes mellitus which was poorly controlled 
with insulin.  At this time, he was admitted to the Medical 
Intensive Care Unit (MICU) and signed a living will, 
witnessed by his daughter, indicating that he did not wish 
any extraordinary life support measures.  His COPD 
exacerbation resolved and he was discharged to home on March 
11, 1989 in stable condition with 11/2 liters of oxygen by 
nasal cannula.

On April 28, 1989, the veteran presented to the First Care 
Clinic (FCC) at the Shreveport VAMC due to complaint of 
injuring his elbow while getting into his van.  He stated 
that he had been returning from a medical clinic appointment.  
He also reported symptoms of increased shortness of breath, 
hemoptysis, sore throat and soreness in his chest since his 
discharge one month previously.  His intake evaluation noted 
his allergies to penicillin and erythromycin as well as 
medical his history of insulin dependent diabetes mellitus 
(IDDM).  His initial physical examination revealed a tender 
lesion on the posterior aspect of the right upper forearm.  
His condition was discussed with the doctor in the medical 
clinic, and he was referred to the Life Support (L/S) Unit.

Clinical notes from the L/S unit reveal that the veteran 
requested pain pills due hurting lungs and coughing up some 
pink phlegm.  He reported that his condition had been chronic 
for the past two months and interrupted his sleep.  He 
reported hurting his right elbow that day.  His previous 
history of restrictive COPD secondary to asbestos exposure 
and long- standing complaint of lung pain was noted.  On 
physical examination (PE), he appeared as an obese male in no 
apparent distress (NAD).  He manifested diffuse, scattered 
small wheezes in the chest with some trace pretibial edema of 
the extremities.  His right elbow revealed soft tissue 
swelling which was slightly warm and erythematous.  His chest 
x- ray, which revealed the presence of cardiomegaly with 
restrictive disease, was considered poor but absent 
infiltrates.  His electrocardiogram (EKG), left bundle branch 
block (LBBB) and normal sinus rhythm (NSR) showed no change 
from March 1989.  His arterial blood gases (ABG) were stable.  
A radiologist interpreted an x- ray of his right elbow as 
showing a small spur arising from the posterior aspect of the 
proximal ulna without evidence of fracture.  His treating 
physician interpreted the x- ray as showing fracture of 
osteophyte.  He was given impressions of bronchitis, severe 
restrictive lung disease with stable ABG and right elbow 
trauma with osteophyte fracture.  He was released that day 
with a treatment plan which included 500 mg. of Ampicillin 
five times a day for 10 days, a right arm sling rest and 
Darvocet N 100 as needed (prn) for pain.

On April 29, 1989, the veteran presented to the L/S Unit with 
primary complaint of sharp lung pain, isolated under his left 
chest, which was thought to be pleuritic in nature.  He 
reported a two to three week history of progressive shortness 
of breath, wheezing, subjective fever, chills and purulent 
cough.  It was noted that he had been treated at the FCC the 
previous day due to a right elbow osteophytic fracture.  His 
clinical testing at FCC revealed that his ABG's were better 
than his borderline, that he did not manifest wheezing, and 
that his chest x- ray was poor but without infiltrates.  It 
was further noted that he was treated for bronchitis with 
Ampicillin and released, and that he was known to be steroid 
dependent COPD with restrictive lung disease secondary to 
obesity and asbestosis with home oxygen.  He was also known 
to have a past history of cor pulmonale, diabetes mellitus 
Type II on insulin and probable CAD with questionable history 
of MI.  His home oxygen had recently been increased from 11/2 
to 3 liters secondary to shortness of breath.

Upon admission, the veteran was lethargic, but arousable, and 
in moderate distress.  His initial physical examination was 
notable for cusinghoid facies whitish exudate in his 
oropharynx, positive buffalo hump, a very distant heart 
sound, thready or unpalpable pulses, wheezing in his chest 
bilaterally, pitting edema of the lower extremities and 
contusions of the left wrist.  His right arm was 
erythematous, warm and mildly edematous with a questionable 
superficial, apparently drained, abscess over the ventral 
aspect of his right arm with marked tenderness over the 
elbow.  His chest x- ray showed questionable left lower lobe 
infiltrate.  He was placed in MICU for close monitoring due 
to tachycardia and low blood pressure which had not responded 
to Digoxin and Verapamil treatment.  As he was felt to be 
adrenally insufficient, he was given a dose of steroids and 
Solu-Medrol which resulted in a drop of his heart rate and 
stabilization of his blood pressure.  His blood cultures were 
drawn and he was started on Cefadyl and Gentamicin for 
cellulitis and possible pneumonia.  His other treatment 
included Proventil without Atropine secondary to his 
tachycardia, monitoring of his blood sugars, and Nystatin 
swish and swallow for his oral candidiasis.  An MI was ruled 
out by cardiac enzymes.  His condition improved rapidly but 
he was placed on a femoral A-line and venous line secondary 
to an inability to get blood gases or draw blood as a result 
of his morbid obesity.  He remained afebrile and his blood 
cultures revealed gram positive cocci and clusters which 
returned as Staphylococcus aureus sensitive to Nafcil, 
Cefadyl and Gentamicin which were continued as the veteran 
was penicillin allergic.  He had an episode of low urine 
output which responded well to saline.  He had no real signs 
of congestive heart failure and his ABG improved by April 30.

On May 1, 1989, the veteran was transferred from MICU in a 
continuing stable condition with stable blood gases while on 
3 liters of oxygen.  It was noted, however, the he manifested 
mostly labored breathing throughout his stay which was of 
uncertain etiology.  He complained of episodes of worsened 
shortness of breath with a constant stabbing left- sided 
chest pain which was also on the right side of his chest and 
abdomen.  On May 2, he was started on Heparin and increased 
oxygenation due to a worsening of shortness of breath and a 
drop in his ABG.  However, his Heparin treatment was 
discontinued following a ventilation perfusion (V/Q) scan 
which showed a low probability for pulmonary embolus (PE).  
His infusion rate for theophylline was decreased due to mild 
theophylline toxicity.  He was noted to be resting fairly 
comfortably but fairly lethargic.  On the morning of May [redacted], 
1989, he was noted to be lethargic and barely rousable.  His 
blood gas showed a pH 7.37, PC02 61, P02 58 on 40 percent 
mask and he had a temperature spike to 102.1 degrees.  His 
family was told of his poor prognosis, and he was only 
provided supportive care per the living will.  At 
approximately 11:31 a.m., he was pronounced dead as he was 
apneic and pulseless.

The veteran's terminal discharge summary indicated diagnoses 
of sepsis secondary to Staphylococcus Aureus, right arm 
cellulitis as source of sepsis, diabetes mellitus Type II, 
resolved atrial fibrillation versus supraventricular 
tachycardia, COPD exacerbation with restrictive lung disease, 
oral thrush, hypotension tachycardia with probable adrenal 
insufficiency responsive to steroids and right elbow 
osteophytic fracture.

The veteran's original death certificate, signed on May [redacted], 
1989, identified the immediate cause of death as sepsis due 
to staph auneus (sic) due to (or as a consequence of) COPD-
restrictive lung disease due to (or as a consequence of) 
Diabetes Mellitus Type II.  The certificate was signed by the 
veteran's attending physician, and his manner of death was 
deemed natural.  In November 1989, his certificate of death 
was amended to include cellulitis with fracture of the elbow 
as a contributing cause of death.  It was noted that the 
veteran had fallen, and the manner of his death was changed 
to accidental.

According to interrogatory answers related to an abandoned 
tort suit against VA, the veteran's treating VA physician 
during his terminal hospitalization indicated that the 
veteran was admitted on April 29, 1989 due to a severe 
infection and adrenal shock manifested by low blood pressure 
and marked elevated heart rate which failed to respond to 
fluid therapy.  He had a normalization of blood pressure and 
decrease in pulse upon reinstituting steroid therapy.  He was 
placed in the Intensive Care Unit, and his cellulitis was 
treated with Ancef and Gentamicin.  His blood cultures 
returned as positive for Staph aureus, and the organism in 
the blood was sensitive to both Ancef and Gentamicin.  He was 
transferred out to the medical ward after showing continued 
improvement with his prescribed antibiotics.

The physician next stated that the veteran did fairly well 
initially following his transfer.  Shortly thereafter, 
however, he developed worsening respiratory distress with 
hypoxia and was felt to have a possible pulmonary embolus 
which was later ruled out by V/Q scan.  He had a recurrence 
of a temperature up to 101.2 degrees and worsening of his 
respiratory status on May [redacted], 1989.  He had been on a Do Not 
Resuscitate order as in previous hospitalizations, and it was 
felt that he had recurrence of his sepsis despite antibiotic 
therapy.  He was pronounced dead at 11:31 that morning.  The 
examiner offered his opinion that the veteran did suffer from 
sepsis as a result of an elbow injury, without evidence of 
fracture, which was probably a superficial skin injury which 
resulted in cellulitis, sepsis and eventual death.  His final 
diagnosis was of Staph aureus sepsis from a cellulitis 
involving his right elbow and forearm with contributing 
causes of diabetes mellitus, chronic steroid therapy and 
chronic obstructive lung disease with some restrictive 
component. 

In arriving at the diagnosis, the physician noted that this 
assessment was based upon medical evaluation of the veteran 
during his treatment, previous tests of lung function, and 
results of blood cultures which were positive for Staph 
aureus with the only real source of infection as cellulitis 
and known history of diabetes mellitus.  The examiner stated 
that it was well known medically that diabetes mellitus 
predisposed to infections and made infections harder to 
treat.  The same was said of chronic steroid therapy.  The 
examiner further stated that the veteran's general obesity 
and body habitus was also a contributing factor as it 
probably contributed to the tendency towards sustaining 
trauma due to mobility difficulties.

An undated opinion by a VA physician noted that, upon review 
of the claims folder, the veteran had a history of being 
chronically ill with severe lung disease requiring home 
oxygen therapy.  However, the physician noted that the 
veteran's medical records had not been forwarded, and that 
definitive statements as to the relationship between his VA 
treatment and his cause of death could not be given.  In 
March 2000, the same VA physician noted that the veteran's VA 
medical records had been found and reviewed.  Based upon 
review of this evidence, which is reported above, the 
physician opined that the veteran had received proper medical 
care at the time of his emergency room presentation.  At that 
time, he had severe chronic illness for which he refused 
aggressive treatment, and it appeared that no specific 
treatment was indicated.  There was a small abrasion on his 
right arm which the resident doctor felt was due to a 
fracture.  However, the radiologist indicated that no 
fracture was present and he was appropriately sent home from 
the Emergency Room.

The physician next noted that the medical record clearly 
showed that the veteran had two problems.  His first problem 
was an underlying chronic lung disease which caused him 
severe disability and, in fact, had resulted in him signing a 
Do Not Resuscitate order.  His second problem was a 
cellulitis in the area of trauma to his elbow which was 
associated with Staphylococcus aureus sepsis.  It was noted 
that this was a very severe disease that was not uncommonly 
fatal in and of itself.  During his admission, he appeared to 
improve with treatment in the Critical Care Unit, but 
subsequently died after transfer to the General Medical Unit.  
The manner of his death appeared to be in full compliance 
with his wishes not to receive aggressive treatment at the 
end of his life.

The physician next noted that the veteran's underlying 
illness was definitely associated with his death in that his 
chronic medical conditions caused him to choose less 
aggressive medical care.  The physician further noted that 
the less aggressive medical care was certainly appropriate 
based on the severity of his chronic medical illness.  The 
physician finally opined that the medical information clearly 
indicated that the decision not to hospitalize the veteran 
when he first presented with a minor injury to his elbow was 
perfectly appropriate, and that there was no evidence that 
hospitalization of him would have resulted in a different 
outcome.

Based upon the above, the Board finds that the preponderance 
of the evidence weighs against the appellant's claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1151.  In this 
respect, the evidence shows that the veteran died from Staph 
aureus sepsis from stemming from cellulitis involving his 
right elbow and forearm with contributing causes which 
included diabetes mellitus Type II, chronic steroid therapy 
and chronic obstructive lung disease with some restrictive 
component.  There is no dispute that the veteran was seen on 
April 28, 1989 due to a right elbow injury and that he was 
admitted to VA the next day as a result of sepsis resulting 
from cellulitis of the right elbow.  However, there is no 
medical evidence of record which reflects that the veteran 
incurred any additional disability as a result of VA 
treatment or lack thereof.  To the contrary, a VA examiner, 
upon review of the claims folder and VA medical records, has 
opined that the records from the April 28, 1989 emergency 
room visit showed that the veteran was appropriately treated 
for a minor injury to his elbow, and that there was no 
evidence that hospitalization of him would have resulted in a 
different outcome.  In short, the progression of the 
cellulitis with staph infection was the result of the natural 
progress of this "very severe disease" and not the result 
of VA treatment or lack of treatment.  Furthermore, his death 
appeared to be in full compliance with his wishes not to 
receive aggressive treatment at the end of his life.

The only evidence supporting a causal relationship, or nexus, 
between the veteran's VA treatment and the cause of his death 
consists solely of the appellant's opinion that the veteran's 
death was caused or accelerated by treatment provided by VA 
hospital and staff.  While her statements are competent to 
evidence the outward signs and symptoms manifested by the 
veteran during the course of his VA treatment, her lay 
conclusions regarding the proper course of treatment and 
medical diagnoses hold no probative value as she is not 
competent to speak to issues of medical fact, etiology or 
proper medical care.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-95 (1992).  See also Barfield v. Brown, 5 Vet.App. 8, 9 
(1993) (a widow possessing only lay knowledge is not 
"competent to opine as to the medical cause of her husband's 
death").  Therefore, the evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  38 C.F.R. § 3.102 (1999).

In so deciding, the Board notes that the appellant has been 
provided medical review of the veteran's claims folder in an 
attempt to substantiate her entitlement to the benefits 
sought.  See H.R. 4205, the Floyd D. Spence National Defense 
Authorization Act for FY 2001, Title XVI, Subtitle B, § 1611 
(October 30, 2000).  The Board further notes that all 
necessary medical evidence needed to render an equitable 
decision on the merits has been obtained by the RO.  Although 
the RO has been unable to obtain records pertaining to the 
veteran's clinic visit immediately prior to his falling 
injury on April 28, 1989, the Board notes finds that such 
record, which does not appear to be available, would hold 
little probative value in this case.  In this respect, that 
his emergency records from the FCC visit later that day 
provides extensive documentation of his complaints, physical 
appearance, and results from his extensive physical 
examination and clinical testing.

The Board is aware of the argument proffered by the 
appellant's representative which claims that the March 2000 
VA physician report is "inaccurate" due to omissions 
regarding the "fragile" condition of the veteran on April 
28, 1989.  This argument is apparently based upon the 
appellant's lay description of the veteran's symptoms which 
is at variance with descriptions provided by trained medical 
personnel.  In any event, the Board notes that the VA 
examiner specifically mentioned that the claims folder and VA 
medical records were reviewed, and provided opinion that the 
emergency room treatment was appropriate given the minor 
nature of the veteran's injury as well as the fact that no 
other specific treatment appeared indicated.  The Board's 
independent review of the record shows that the veteran 
presented in no apparent distress, and that his physical 
examination and testing revealed a minor elbow injury and 
stable COPD.  The Board discerns no inaccuracies in the 
physician's report which tends to question the validity of 
the opinion given.

Finally, the Board notes that the appellant's representative 
has argued that the RO relied upon the wrong evidentiary 
standard in deciding this case.  The Board does note that, in 
the Supplemental Statement of the Case dated in May 2000, the 
RO incorrectly cited the current provisions of 38 U.S.C.A. § 
1151 (requiring a finding of fault or accident on the part of 
VA) which are not applicable to the case on appeal.  However, 
the RO specifically held that there was no "evidence that VA 
medical services were the proximate cause of death."  The RO 
did not rely on a finding of fault, and the proximate cause 
standard used by the RO is entirely consistent with the 
standard of proof under the provisions of 38 U.S.C.A. § 1151 
applicable in this case, as interpreted by Gardner.  
Additionally, the appellant and her representative have had 
ample opportunity to present evidence and argument under the 
correct standard applicable to this case that was fully 
spelled out in the RO's June 1995 Statement of the Case.  
Thus, the Board discerns no prejudice resulting to the 
appellant in the adjudication of this claim.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993) (a claimant must be provided 
adequate notice and opportunity to respond to issues not 
previously addressed by the RO).


ORDER

The claim for dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151 is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

